Opinion issued November 26, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00848-CV
                            ———————————
               IN RE LARRY LAMONT BRANCHE II, Relator


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Larry Lamont Branche II, has filed a petition for writ of mandamus,

seeking to compel the trial court to vacate a protective order and grant relator’s

motion for new trial.1




1
      The underlying case is Katherine Nicole Branche v. Larry Lamont Branche II,
      Cause No. 2019-28873, pending in the 280th District Court of Harris County, Texas,
      the Honorable Barbara J. Stalder presiding.
      We deny the petition for writ of mandamus. We dismiss any pending motions

as moot.

                                PER CURIAM
Panel consists of Justices Keyes, Goodman, and Countiss.




                                       2